Citation Nr: 1003072	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for nasal cancer, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for a respiratory 
disability, to include throat cancer, and to include as 
secondary to herbicide exposure.

3.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty service from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and January 2009 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in New York, New York, and Togus, Maine.  The 
Veteran testified via videoconference before the undersigned 
Acting Veterans Law Judge during a Board hearing in September 
2009.  The transcript from this hearing has been associated 
with the claims file.

The issues of entitlement to service connection for throat 
cancer and tinnitus, the issue of entitlement to reopen a 
previously denied claim for service connection for hearing 
loss, and the issue of entitlement to a disability rating in 
excess of 50 percent for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current nasal papillomas are etiologically 
related to the genital human papilloma virus (HPV) he 
incurred in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
nasal papillomas and any related sequela have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the Veteran in his 
appeal; however, given that the full benefit sought by the 
Veteran is granted in this decision, further discussion of 
how VA complied with those laws is unnecessary.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

The Veteran has claimed his respiratory disability as 
secondary to herbicide exposure in Vietnam.  However, as the 
claim for a nasal respiratory disability is granted on a 
direct service connection basis in this decision and the 
claim for a throat respiratory disability is remanded in this 
decision, no discussion of the herbicide exposure theory of 
entitlement is necessary.

The Veteran's service treatment records (STRs) show that he 
was diagnosed with venereal warts in June of 1967.  The April 
2006 VA examination report notes that the Veteran's current 
nasal lesions have been diagnosed as inverting papilloma and 
that they are caused by the same HPV virus that caused the 
Veteran's venereal papilloma in service.  The examiner noted 
that the Veteran acquired HPV while in Vietnam and that he 
now has HPV in the nasal passageways which has caused 
recurrent papilloma.  As there are no contrary medical 
opinions of record, the Board finds that the Veteran's 
current nasal papilloma are etiologically related to the HPV 
he incurred during active duty service.  It follows that 
entitlement to service connection for nasal papillomas and 
any related sequela is warranted.  


ORDER

Entitlement to service connection for nasal papillomas and 
any related sequela is granted.  


REMAND

Social Security Records

In a November 2005 statement to VA, the Veteran reported 
being in receipt of Social Security Administration (SSA) 
disability benefits for his PTSD disability.  There is no 
indication in the file that any records were requested from 
SSA.  VA has a duty to obtain SSA records when they may be 
relevant to a Veteran's claim.  See Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The AOJ should contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2009).


No Statement of the Case Issued

The record reflects that the Veteran filed a service 
connection claim for cancer of the nasal passages and throat 
in August 2005.  The claim was denied by the RO in September 
2006.  Additionally, this rating decision also denied a claim 
to reopen a previously denied claim for entitlement to 
service connection for hearing loss, and a claim for 
entitlement to service connection for tinnitus.  In November 
2006, the Veteran filed a timely Notice of Disagreement with 
the denial of service connection for throat and nasal cancer, 
but the Statement of the Case issued by the RO in February 
2007 only addressed the issue of nasal cancer.  The Statement 
of the Case also did not address either the hearing loss or 
tinnitus claims.  

In December 2007, the Veteran filed a claim for an increased 
rating for his service-connected PTSD.  The RO granted an 
increase to a 50 percent disability rating in a January 2009 
rating decision, and in February 2009 the Veteran filed a 
timely Notice of Disagreement with this decision.  The record 
does not reflect that the RO has issued a Statement of the 
Case with respect to this issue.

As the Veteran filed timely Notices of Disagreement with the 
denials of service connection for throat cancer and tinnitus, 
the claim to reopen the previously denied claim for service 
connection for hearing loss, and the claim for an increased 
rating for PTSD, the Agency of Original Jurisdiction (AOJ) 
must issue a Statement of the Case on each of these issues.  
See 38 C.F.R. § 19.26 (2009); see also Manlincon v. West, 12, 
Vet.App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non-
existence or unavailability of such 
records must be verified by SSA.  
38 C.F.R. § 3.159(c)(2)(2009).

2.  The AOJ should issue a Statement of 
the Case on the issues of service 
connection for throat cancer and 
tinnitus, the issue of entitlement to 
reopen a previously denied claim for 
service connection for hearing loss, and 
the issue of an increased rating for 
PTSD.  The AOJ should provide the Veteran 
a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) and clearly advise him 
of the need to file a timely substantive 
appeal if he wishes to perfect and 
complete an appeal of these issues, and 
afford him the appropriate opportunity to 
do so.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


